DETAILED ACTION
The following is a Notice of Allowability in response to the Terminal Disclaimer received on 15 March 2021.  Claims 1-8 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 15 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,403,525 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
Claims 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance: 
As per claim 1, the prior art of record taken alone or in combination fails to teach  automatically determining a type of the substrate stored in the placed substrate storage container; by referring to a storage unit that stores a parameter data set related to a transport condition for each substrate type, controlling transport of the substrate stored in the substrate storage container based on the parameter data set corresponding to the automatically determined type of the substrate to process the substrate, and after automatically determining the type of the substrate, and before 
As per claim 7, the prior art of record taken alone or in combination fails to teach a control unit configured to automatically determine a type of the substrate stored in the substrate storage container placed on the load port, and, by referring to a storage unit that stores a parameter data set related to a transport condition for each type of the substrates, to control transport of the substrate stored in the substrate storage container based on the parameter data set corresponding to the automatically determined substrate type, wherein the control unit is further configured to, after automatically determining the type of the substrate, and before transporting the substrate stored in the substrate storage container, perform mapping based on conditions set in the parameter data set to detect an abnormality of the substrate stored in the substrate storage container.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        17 March 2021